UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8573


JOSEPH T. BARFIELD,

                  Petitioner - Appellant,

             v.

GEORGE T. HAGAN, Warden, A C I,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:08-cv-00652-RBH)


Submitted:    February 19, 2009             Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph T. Barfield, Appellant Pro Se.   Donald John Zelenka,
Deputy Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph       T.    Barfield        seeks     to     appeal      the      district

court’s    order       accepting        the     recommendation         of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of    the     denial       of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies           this        standard      by       demonstrating            that

reasonable       jurists         would     find      that    any       assessment         of     the

constitutional         claims      by     the    district        court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Barfield has

not     made    the     requisite         showing.          Accordingly,           we     deny    a

certificate       of    appealability            and      dismiss      the     appeal.            We

dispense       with     oral       argument       because        the     facts     and         legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                 2